Citation Nr: 0008151	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-19 754	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for genitourinary 
disability.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The issues of entitlement to service connection for bilateral 
ear disability and for tinnitus were raised at the veteran's 
personal hearing before the undersigned sitting at the RO in 
October 1999.  Since these issues have not been adjudicated 
by the RO, they are referred to the RO for appropriate 
action.  The issue of entitlement to an increased evaluation 
for left little toe disability was withdrawn at this hearing.

It is also noted that a statement received by VA in October 
1999 includes the veteran's new address.


FINDINGS OF FACT

1.  The claim for service connection for genitourinary 
disability is not plausible.

2.  All available relevant evidence necessary for an 
equitable determination of the issue of entitlement to a 
total disability rating based on unemployability due to 
service-connected disability has been obtained.

3.  The veteran is service-connected for hammer toe deformity 
of the left little toe, secondary to fracture, 10 percent 
disabling.

4.  The veteran has completed high school and has worked as a 
shop foreman and a part-time farmer; he last worked full-time 
in January 1991.

5.  The veteran's service-connected disability is not severe 
enough to effectively preclude all forms of substantially 
gainful employment consistent with his educational background 
and work experience.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for genitourinary disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The requirements for a total rating based on 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records reveal that he did not 
report any pertinent complaints on his August 1955 medical 
history report at service entrance, and his genitourinary 
system was normal on examination in August 1955.  It was 
noted in April 1956 that he had a history of urinary 
incontinence and was told by one physician that he needed an 
"operation."  Physical examination did not reveal any 
palpable mass, and his urine was negative.  X-rays of the 
kidneys appeared to be normal.  The veteran's genitourinary 
system was normal on discharge examination in August 1959.

June 1987 to June 1994 treatment records from Mark Adams, 
M.D., reveal that the veteran had a 2+ enlarged prostate, 
benign, on examination in June 1994.  According to a 
September 1994 letter from C. B. Ison, M.D., he treated the 
veteran for thrombosed veins in the left leg below the knee 
from August 1962 to February 1980.

On VA examination of the veteran's feet in September 1994, 
the veteran complained of a history of left foot pain, both 
when walking and at rest.  He indicated that he could walk up 
to 2-3 miles a day but had discomfort in his feet when he 
did.  It was noted on examination that the veteran's feet had 
relatively normal appearance.  He could stand on his heels 
and toes without a problem, and no functional disability of 
the left foot was found.  His gait was normal.  A hammertoe 
deformity of the little toe of the left foot was noted, with 
possible fusion of the distal interphalangeal joint in that 
toe.  There was tenderness to palpation along the fourth and 
fifth metatarsals of the left foot.  The diagnosis was status 
post crush injury to the left foot with hammertoe deformity 
of the little toe, chronic arthalgias.

According to a November 1997 statement from Dr. Ison, the 
veteran had urinary incontinence, testicular swelling, and 
inflammation and swelling of testicular epididymis on 
exertion.  The veteran was unable to do manual labor due to 
swelling and testicular pain.  The veteran was to wear an 
athletic supporter if he attempted to work or lift.  Constant 
dribbling of urine was noted on exertion.  Dr. Ison then went 
on to note that "All above q was noted since 1959-1960."

According to a December 1997 statement from the veteran's 
wife, she married the veteran in June 1957 and he has had 
kidney incontinence and testicular epididymis swelling on 
exertion since service.

On VA examination of the veteran's feet in April 1998, the 
veteran complained of increasing pain in his left foot, which 
had caused him to limp with secondary left knee discomfort.  
He noted difficulty climbing stairs or walking for any 
distance because of his foot and knee pain.  He was taking 
medication for pain.  Physical examination revealed that the 
veteran walked with a noticeable limp on the left.  There was 
mild deformity of the left fifth toe consistent with hammer 
toe.  There was slight redness over the base of the fifth 
metatarsal, which was thought to be due to shoe pressure.  
The veteran had 3+ tenderness to passive movement of the 
fifth toe and 2-3+ tenderness to palpation over the base of 
the fifth metatarsal.  X-rays of the left foot showed an old 
fracture of the proximal phalanx of the little toe.  Hammer 
toe involving the fifth toe on the left foot, with fracture 
by history, was diagnosed.

The veteran testified at his personal hearing before the 
undersigned in October 1999 that his urinary genitourinary 
problems began in service, including leakage and frequent 
urination, and had gotten worse over the years.  The veteran 
also testified that he began seeing Dr. Ison in 1960 or 1961 
and that he could not work because he had to go to the 
bathroom too much.  It was contended on behalf of the veteran 
that his genitourinary system should be examined.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 1991). Continuity of 
symptomatology is required when the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A claim will also be well grounded if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997).

Although the veteran contends that he has genitourinary 
disability that began in service, and there is a recent 
statement from his wife supporting his claim, the veteran and 
his wife, as lay persons, are not qualified to provide 
medical opinions or diagnoses.  See Espiritu.  

Although there is a notation in service in April 1956 of a 
history of urinary incontinence, examination at that time, 
including X-rays, did not disclose any abnormality; and no 
genitourinary disability was diagnosed either in April 1956 
or later during service.  In fact, the veteran's 
genitourinary system was normal on discharge examination in 
August 1959.  The statements on file from Dr. Ison indicate 
that he began seeing the veteran in 1962 for thrombosed veins 
in the left leg.  While Dr. Ison noted in November 1997 that 
the veteran had genitourinary disability, it is unclear from 
Dr. Ison's statement when the disability began, and he did 
not note that the veteran's genitourinary disability was 
etiologically related to service.  The only other post-
service reference to a genitourinary abnormality was a 
notation in June 1994 that the veteran had a 2+ enlarged 
prostate, which was benign.  Because the veteran's service 
medical records do not show that he was found to have 
genitourinary disability and there is no post-service medical 
evidence suggesting that any current genitourinary disability 
is etiologically related to service or to symptoms which have 
been continuously present since service, the Board must 
conclude that the veteran's claim for service connection for 
genitourinary disability is not well grounded.  Since the 
claim is not well grounded, VA is not obligated to assist him 
in the development of the claim by remanding the case for a 
genitourinary examination.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen his claim for service connection for 
genitourinary disability.  Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).

The Board has found the veteran's claim for a total rating 
based on unemployability to be well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Additionally, the facts 
relevant to the claim have been properly developed and the 
statutory obligation of VA to assist in the development of 
this claim has been satisfied.  Id. 

It appears that the veteran's total rating claim was 
premised, at least in part, upon establishing service 
connection for genitourinary disability.  The veteran's only 
service-connected disability is his left little toe 
disability, which is 10 percent disabling.  The evaluation 
assigned for his service-connected disability does not meet 
the minimum schedular requirements for a total rating under 
38 C.F.R. § 4.16(a), which requires that if there is only one 
service-connected disability, it must be rated as at least 60 
percent disabling.  Although the veteran has complained of 
pain and difficulty walking due to his left little toe 
disability, VA examination in September 1994 indicated that 
the veteran had a normal gait and could function normally.  
On VA examination in April 1998, the veteran complained of 
left foot disability and left knee disability, which is not 
service-connected, and said that he had difficulty climbing 
stairs or walking for any distance.  It was noted that he 
walked with a limp.  However, his service-connected left 
little toe disability was considered mild on physical 
examination in April 1998.  

It is clear from the medical evidence that the service-
connected disability is not sufficient by itself to preclude 
the veteran from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and industrial background.  It does not render him 
unemployable.



ORDER

Service connection for genitourinary disability is denied.

Entitlement to a total disability rating based on 
unemployability due to service-connected disability is 
denied.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

